Citation Nr: 1538741	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO. 15-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a progressive neurologic disorder, diagnosed as primary central nervous system vasculitis, claimed as related to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966, and from May 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In September 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing, via videoconferencing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to herbicides during that period. 

2. The evidence is in relative equipoise as to whether the Veteran's currently diagnosed primary central nervous system vasculitis is related to the in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for the grant of service connection for primary central nervous system vasculitis have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disorder, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995).

There is no question that the Veteran is diagnosed with a progressive neurological disorder, characterized by treating physicians as primary central nervous system vasculitis and that by law, he is presumed to have been exposed to herbicides while stationed in Vietnam during his military service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Thus, the only issue for resolution is that of nexus.

The disorder is not among those that are presumptively linked to herbicide exposure under 38 U.S.C.A. § 1116 or C.F.R. § 3.309(e). However, when presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for his claimed disability with proof of actual direct causation from exposure to an herbicide agent or other link to service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has submitted an April 2011 statement authored by Jan Drappatz, MD. The physician was an associate director of the adult neuro-oncology program at the department of hematology/oncology at the University of Pittsburgh Medical Center and is now listed in various internet sources as with the Dana Farber Cancer Institute. In the University of Pittsburgh website, Dr. Drappatz' areas of specialization and research interest are indicated as glioblastomas, central nervous system lymphoma and brain metastases. Dr. Drappatz was the Veteran's treating physician from February 2007 to late 2009. He reported that although no definite evidence of herbicides causing demyelinating disease of the peripheral nervous system had been established, it was possible that herbicides "may have contributed" to the Veteran's disorder, at that it was conceivable to attribute the disorder "at least possibly related" to herbicides. Dr. Drappatz stated that herbicides had "known neurotoxicity including demyelinating polyneuropathy."

The record also contains two February 2013 and one March 2013 opinions from Harrison G. Butler, III, MD. a non-VA examiner. Although in his February 28, 2013 opinion, Dr. Butler misstates the degree of certainty of Dr. Drappatz' opinion 
as to nexus stating that Dr. Drappatz opined of the connection "more likely than not," Dr. Butler provided information as to the chemical composition of herbicides such as Agent Orange and its effect on the brain and peripheral nerve system. 
Essentially, Dr. Butler provides corroborating information as to the essential basis of Dr. Drappatz opinion. Wray v. Brown, 7 Vet.App. 488 (1995) (in analysis of cases involving multiple medical opinions, each medical opinion should be examined, analyzed and discussed for corroborative value with other evidence of record). 
 
The record also contains a December 2014 VA medical opinion authored under supervision of an Internal Medicine specialist and prepared by a program support assistant, stating that the vasculitis diagnosis was unconfirmed, indicating that the Veteran's current nervous system dysfunction was more likely the result of another cause, and stating that vasculitis probably could not be caused by herbicide exposure. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The criteria for service connection have been approximated. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 
The present decision is based on the record in this appeal and it establishes no legal presumptions or carries any precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.


ORDER

Service connection for progressive neurologic disorder, diagnosed as primary central nervous system vasculitis, related to in-service herbicide exposure, is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


